DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, line 2: --a plurality of-- (or similar language) should be added before “bearings”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Rio et al., U.S. Patent 5,494,359.
Regarding claim 1, Del Rio et al. discloses a rotatable surgical instrument, comprising: an outer tubular member (12); an inner tubular member (18) contained, at least in part, within the outer tubular member and configured to rotate relative to the outer tubular member, the inner tubular member and the outer tubular member forming a gap therebetween, a distal tip (20) coupled to and configured to rotate with the inner tubular member; bearing (26, 28), each positioned in the gap and encircling the inner tubular member, wherein each bearing is configured to maintain a separation between the outer tubular member and the inner tubular member; and a spacer (any of 21, 22, 30 and 32) positioned within the gap and between two of the bearings, wherein the spacer is configured to maintain a spacing between the bearings (Figs. 1-2).
Regarding claims 2 and 3, Del Rio et al. discloses wherein at least one of the bearings (26, 28) is a roller bearing; wherein the bearings include a distal bearing (26 near element 34) and a proximal bearing (26 near element 30) and wherein the distal bearing is the roller bearing (Fig. 2 and Col. 3, line 16).
Regarding claims 6-10, Del Rio et al. discloses wherein the outer tubular member (12) is crimped proximate the distal tip (20) (via element 34) to maintain an annular position of the distal bearing relative to the distal tip; further comprising a plurality of spacers (21, 22, 30 and 32), wherein at least one spacer (21 or 22) is positioned between adjacent bearings; wherein at least one of the spacers (30) is a spring encircling the inner tubular member (Figs. 1-2); wherein at least one of the bearings (26 or 28) is a bushing; and wherein the distal tip (20) comprises a burr (Fig. 1).
Regarding claim 11, Del Rio et al. discloses a rotatable surgical instrument, comprising an outer tubular member (12); an inner tubular member (18) contained, at least in part, within the outer tubular member and configured to rotate relative to the outer tubular member, the inner tubular member and the outer tubular member forming a gap therebetween, a distal tip (20) coupled to and configured to rotate with the inner tubular member; and a distal bearing (26 near element 34) positioned in the gap and encircling the inner tubular member and wherein the distal bearing is a roller bearing (Figs. 1-2 and Col. 3, line 16).
Regarding claims 14-19, Del Rio et al. discloses wherein the outer tubular member (12) is crimped proximate the distal tip (20) (via 34) to maintain an annular position of the distal bearing relative to the distal tip (Figs. 1-2); further comprising a plurality of bearings (26, 28), each positioned in the gap and encircling the inner tubular member (18), wherein each bearing is configured to maintain a separation between the outer tubular member and the inner tubular member; and a spacer (any of 21, 22, 30 and 32) positioned within the gap and between two of the bearings, wherein the spacer is configured to maintain a spacing between the bearings; further comprising a plurality of spacers (21, 22, 30 and 32), wherein at least one spacer (21 or 22) is positioned between adjacent bearings; wherein the spacer (30) is a spring encircling the inner tubular member (18) (Fig. 2); wherein at least one of the bearings (26 or 28) is a bushing; and wherein the distal tip (20) comprises a burr (Fig. 1).

Allowable Subject Matter
Claims 4, 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775